Citation Nr: 0318511	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the veteran's daughter became permanently 
incapable of self-support prior to attaining the age of 18 
years.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Per the veteran's 21-4142 dated on 
June 14, 2003, obtain all records from 
each source the veteran identified, 
including approximate dates of treatment 
of all health care/social services 
providers at Bingham Child Guidance 
Clinic and any psychologist(s), 
psychiatrist(s) or vocational 
counselor(s) who treated the veteran's 
daughter.  
2,  Thereafter, please send the claims 
file to the Louisville, Kentucky, VA 
Medical Center and request that Sharlette 
Dye, P.A., who conducted the November 6, 
2000 joints examination of the veteran 
supplement her examination report.  In 
the examination report, she diagnosed the 
veteran as having dorsal ulnar cutaneous 
neuropathy, left wrist.  At that time, 
she stated that it was as likely as not 
that the neuropathy was related to the 
veteran's left knee surgery at that VA 
Medical Center in November 1997.  In an 
opinion dated in June 2001, Ms. Dye 
stated that the veteran's left wrist pain 
and the dorsoulnar neuropathy could have 
developed due to the position of his arm 
while in the surgery.  Please request 
that Ms. Dye provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current left wrist 
disability is due to the position of his 
left arm during the November 1997 
surgery.  Further, request that she 
provide an explanation as to why any such 
positioning of the veteran's left arm 
while in surgery was not due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment.  She 
should also be requested to provide an 
explanation as to why any such 
positioning of the veteran's left arm 
while in surgery/neuropathy was 
reasonably foreseeable.
If Ms. Dye is not available, the 
veteran's claims file should be forwarded 
to an appropriate physician/examiner for 
the opinions/explanations requested 
above.  He/she should also comment on Ms. 
Dye's diagnosis/remarks regarding the 
left wrist contained in the November 2000 
examination report and her June 2001 
report.
3.  The veteran may be recalled for 
examination, if deemed necessary.  
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





